 In the Matter of GATES RUBBER COMPANYandFRANK SAMUELSONIn.theMatter,ofGATES RUBBERCOMPANYandUNITED RUBBERWORKERS OF AMERICA, LOCAL No. 154Cases Nos. C-2047 and C-0048,respectively.Decided April 11, 194Jurisdiction:mechanical rubber goods manufacturing industry.Unfair LaborPracticesInterference,Restraint, and Coercion:anti-union statements;questioning em-ployees about union membership ; threat to lay off union members first inevent of a lay-off; requiring applicants for employment to state their unionaffiliation ; threatening loss of benefits to employees 'if plant wereorganized ;threatening employees with discharge if they joined union ; discriminatoryassignment of work to employees who were unionmembers; warning em-ployees tocease organizationalactivities.Discrimtination:discharge for union membership and activity ; refusal to rehiretwo employees because of their leadership in union ; discriminatory assign-ment of work in case of one employee because of his union activity ;allegedreasons asjustification for, not- sustained-charges of, dismissed as to twopersons.Remedial Orders:reinstatement and back pay awarded; employer ordered tooffer to former employee refused reemployment, position which he would havebeen assigned absent discrimination.Mr. Paul E. Kuelthau,for the Board.Mr. Hudson MooreandMr. Dayton Denious,of Denver, Colo., forthe respondent.Mr. Harry W. Clifford,of Denver, Colo., for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Frank Samuelsonand United Rubber Workers of America, Local No. 154, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Twenty-second Region(Denver,Colorado), issued its complaint dated April 23, 1941,against Gates Rubber Company, Denver, Colorado, herein called the40 N. L. R. B., No. 73.424 GATES RUBBER COMPANY425respondent, alle'ging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent, the Union, and Frank Samuelson.With respect to the unfair labor practices, the complaint alleged, insubstance, that the respondent : (1) discriminated in regard to the hireand tenure of employment of seven named individuals,)-and (2) bysuch acts, by urging, persuading, and warning its employees to refrainfrom joining or remaining members of the Union, by threatening itsemployees with discharge if they joined or assisted the Union or anyother labor organization or engaged in concerted activities for thepurposes of collective bargaining or other mutual aid and protection,and by other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On May 3, 1941, the respondent filed its answer in which itadmitted the jurisdiction of the Board and the allegations of thecomplaint as to the nature of its business but denied that it had com-mitted any of the alleged unfair labor practices.Pursuant to notice, a hearing was held in Denver, Colorado, frontJune 5 to 26, 1941, inclusive, before P. H. McNally,. the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board andthe respondent, represented by counsel, and the Union, by its repre-sentative, participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.The respondent had filed a motion , to make the complaint morespecific.At the commencement of. the hearing,the Trial Examinerdenied this motion, however,allowingthe respondent to move for arecess if it was taken by surprise in respect to evidence adduced by theBoard.During the hearing the Trial Examiner granted withoutobjection the Board'smotion to dismiss the complaint as to MerleD. Campbell.At the conclusion of the hearing the Trial Examinergranted the motion of the Board's attorney to conform the pleadingsto the proof,but denied the motions of the Board's attorney (1) toamend the complaintby adding,among otherthings,an-allegationthat the respondent had used the Counsellors'Club, the Safety Coun-cil, and other organizations,ostensibly set up for the improvement ofworking and safety conditions,to discourage membership in theUnion;(2) to adjourn the hearing for 30 days for the purpose offurther investigationregardingthe Counsellors'Club and the Safety1Frank Samuelson,Irvin Larson,Charles D.McCarty, Cal F. Stuchlick,Merle D. Camp-bell, Jacob Rommel, and Clyde Rhoden. 426DECISIONS' OF NATIONAL LABOR RELATIONS BOARDCouncil; and (3) to receive further evidence.'Pursuant to leavegranted at the conclusion of the hearing, the respondent subsequentlyfiled amotion to strike certain testimony regarding the Counsellors'Club and the Safety Council, which motion was granted by the TrialExaminer.These rulings are hereby affirmed.Various rulings weremade by the Trial Examiner during the course of the hearing on othermotions andon objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Following the hearing, the respondent submitted a brief for theconsideration of the Trial Examiner.Thereafter, the Trial Ex-aminer issued his Intermediate Report dated January 5,' 1942, copiesof which were duly served on the respondent, the Union, and FrankSamuelson.He found that the respondent had engagedin unfairlabor practices affecting commerce, within the meaning of Section 8(1) and (3) and Section 2 (6) (7) of the Act, and recommended thatthe respondent cease and desist therefrom and take appropriate af-firmative action.. The Trial Examiner recommended dismissal of thecomplaint with respect to JakeRommel.On February 4 and 9, 1942, the respondent filed with the Boardits exceptions to the Intermediate Report, and its brief in supportof the exceptions.Pursuant to notice duly served on theparties, ahearing was held before the Board in Washington, D. C., on February19, 1942, for the purposeof oral argument.The respondentwas repre-sented by counsel and participated in the hearing.The Board has considered the exceptions and briefs submitted bythe respondent, and hereby finds the exceptions to be, without -meritinsofar asthey are inconsistent with the findings of fact, conclu-sions of law, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS of FACTI.THE BUSINESSOF THERESPONDENTThe respondent, Gates Rubber Company, is a Colorado corpora-tion having its principal office and place of business at Denver, Colo-2The Trial Examiner on his own motion had adjourned the hearing for 30 days to permitthe Board to make a further investigation and to file an amended complaint.The TrialExaminer's expressed reason for so doing was that "the theory of the Board in 8 (1) doesnot appear to fit the allegations or the evidence as it has been developed"The Trial Ex-aminer,stated that the Board should address its 'inquiry to the Safety Council, the Coun-cillors'Club,and various other organizations.-There was some testimony in the recordsuggesting that these organizations naght have been employed by the respondent to dis-courage union activity.Upon instructions of the Chief Trial Examiner, the Trial Examinerreconvened the hearing the next day and cancelled the order of adjournment.The Boardthen offered the above motions,and as noted they were deniedThe respondent's excep-tions and biief rely on this procedure as evidence that the Trial Examiner was biasedTheBoard has duly considered the contention of the respondent that the Trial Examiner wasbiased and prejudiced,and finds that it is without merit. GATESRUBBER COMPANY427rado, where it employs approximately. 2,200 , hourly paid employeesin its' manufacturing operations. It is - engaged in, the processing,fabricating, and manufacture of tires, tubes, transmission belts, andnumerous kinds of, mechanical rubber goods.During 1940 the re-spondent purchased for_ use in its manufacturing,-operations rawmaterials, supplies, equipment, and finished products valued 'at- ap-proximately $4,000,000, almost all of which was shipped to the re-spondent from sources outside Colorado.During the same year therespondent manufactured finished products valued at approximately$13,000,000, of which 90 percent were shipped to points outside theState'of Colorado.It admits that it is engaged in commerce, withinthe meaning of the Act.-II.'THE ORGANIZATION-INVOLVEDUnited Rubber Workers of America, Local 154, affiliated with theCongress of Industrial Organizations, is a labor organization whichadmits to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionFollowing an unsuccessful attempt to organize the respondent'semployees in 1937, United Rubber Workers withdrew the charter ofLocal 154.and retained it until 1940. In April 1940 the Union re-newed its organizational activities and signed up a number of em-ployees.At this time, the respondent refused to meet with the uniongrievance committee until such time as the Union could establishthat it represented a majority of the employees or was certified as the/ exclusive bargaining agent by the Board.John Roberts, who had formerly worked for the respondent, sought'reemployment early in June 1937.He was rehired by Wall, a de-partment head, who told him to see Frank Bosley, plant superintend-ent, before he returned to work. - Roberts testified as follows withregard to his conversation with Bosley :Well, he come to it in his talk, you know,' about labor trouble,and stuff like that.He said that he didn't want any of that outof me.He said that he didn't know for what reason 1-was comingin there, whether I was coming in there for a job or had somethinglike that in my head.He said that they had Union men in theprint shop and carpenter-shop, that they had hired them out ofthe Union, but in the production department he cou_ldn't haveanything' like that.He said "We have communists in here if, weknew who they were we would fire, them." 428DECISIONS OF, NATIONAL LABOR'-RELATIONS BOARDBosley testified that he did not recall anything about the conversationtestified to by Roberts, and when asked if he had threatened Robertsby any remark about not becoming a member of the Union, answeredthat he had never threatened a man in his life. Bosley's denials areunconvincing.We credit the testimony of Roberts, as did the TrialExaminer.Merle Campbell, who worked in the stockroom, attended a unionmeeting in the summer of 1937.He testified without contradictionthat shortly after this meeting, Arthur C..Ellsworth, superintendentof the stockroom, approached him during working hours and inquired'if he had attended the union meeting, and'that when he replied in theaffirmative Ellsworth told him that the respondent "didn't tolerateanything like that, and if there was to be a lay-off they ['the ones thatjoined the Union'] would be the ones that got laid off first."William Seifert entered the respondent's employment in April 1939.Prior to being hired he was required to fill out an application blank,on which he was required to state whether he had ever belonged to aunion.3Seifert testified without contradiction that about July 1939his foreman, Ralph White,, stated to him that the respondent "didn'tneed any damn union; they could run the place to suit themselves."Harvey Winckel left the respondent's employment early in 1939 andwent to California, where he. joined a union.When he sought reem-ployment with the respondent in August 1939, in response to instruc-tions from Foreman Charles Vickers, he disclosed his union member-ship on his application.Winckel testified without contradiction thatVickers, after reading the application, explained to Winckel that therespondent's plant Was not a union shop, that "it is my [Vickers']business to keep it [the Union] out of here" and that "it is either yourjob or mine, and it is not going to be mine."Winckel, however, wasrehired.-In the fall of 1939 and the spring of 1940, the respondent conductedclasses'. gratuitously for the benefit of its employees, including one onEconomics and, Industrial Enterprise.This class was attended byabout 30 employees on their own time. It was conducted once a weekon the plant premises by Roy Blake, a supervisor in the tire department.He discussed the subject of unions several times in this class.GrantPawling, who served as a temporary strawboss in the tire-inspectiondepartment, testified in regard to these discussions that-Whenever we would come to the part in the book where the Unionwas favorable to the management that was all right-we woulddiscuss that part of it-but when it came to the other part, Mr.8Cf.'Matter of Gates Rubber CompanyandInternational Brotherhood of ElectricalWorkers, Local Union No.68,affiliatedwith the American Federation of Labor,30 N. L.R. B. 170. GATES, RUBBER COMPANY429Blake would immediately refer back to his own, experience inAkron, Ohio, he would then claim the Union had torn up the cityand made a ghost city out of it because thousands of men had losttheir jobs over the Union coining into there; that Goodyear wasgoing to pull out all of their equipment there and put it downinto the South where they could get cheap wages again.Garfield Notz, who also attended this class, testified to the samegeneral effect.There was no contradiction of this testimony and wefind, as did the Trial Examiner, that Blake expressed the sentimentsset out above.Henry G. Schmitt testified without contradiction that in April 1940,Henry Otterbein, a shift foreman in the millroom, where Schmittworked, asked him if he had been solicited to join the Union, andthat when he gave a noncommittal reply Otterbein stated that heknew such solicitation had occurred and that "if a Union gets in herewe will lose our vacations with pay; lose our holidays with-pay, andlose our benefit club." 4--Schmitt also testified that in July 1940, J. C. Brown, the respondent'spersonnel director, met him near the plant and asked him if he hadjoined the Union; and that Schmitt replied, "Well, yes and no."Schmitt testified further that Brown, after stating that he hadSchmitt's name down as a union member, told him, "if you have joinedthe Union you will be sorry of it."Brown on this occasion, accord-ing to Schmitt, also asked him if any of the other employees hadjoined the Union.Brown denied making these statements.He testi-fied that Schmitt "came up to me and asked me about his brother thatused to work for us, and stated that the C. I. O. was starting toorganize, but that he was going to button up his lip about any of that` type of organization." Upon the entire record, we credit the testimonyof Schmitt, as did the Trial Examiner.Roberts, who was working under one George Remke, a "youngboss," and who-joined the Union in June 1940, testified without contra-diction that the following conversation took place between him andRemke on July 13,1940:A.Well, Remke talked to me about the UnionQ.Where did the conversation take place?A. On my line .. .Q. Tell us what was said and how it happened . . .The WITNESS. [Roberts] . . . he [Remke] said, "Well, I guesswe will be getting our daily papers again tonight." I thought hehad reference to the Progress News. I was sort of dumb.IThe benefit club was organized by the respondent in 1929The membership, whichwas confined to employees of the respondent,in return for small weekly payments,receivedmedical,hospital,and sick benefits. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDHe said,"No, the one the boys are coming out with." They gaveme one whenI went out on the street so that I would be sure theygot one."Q.Whatpaper was that?A. The United Rubber Workers .. .The-WITNESS. [Roberts] He [Remke] went ahead to tell meabout the 'guy that worked in the lab, the guy who gotto messingaround and lost his job.'I said, "In this day and: age a, fellow needs a little protection.It isjust like when you go to law you have got to have a mouth-piece to represent you."-"Well," he said, '"I hopeI never haveto havea lawyer" in asort of snippy way and he walked off and left me:.. .He wentto the other foreman and they went over to one sideand talked; and then I told him whathe was doing.Q.Who washe talking to?A. Bert Wedo.Q. Tell us what you said and what he said.there and messing with my job like that, and threatening me inthat way; that the guy who lost his -job lost it by messing with-them.I said, "Youare messingwith the law."Q.What did he say?A. He said that he had that right.'Immediately following the conversation between Roberts and Reinke,Roberts was assigned to a distasteful job Working on mats.Therespondent did not explain why it thus transferred Roberts.Hethreatened to quit, but finally was returned by the respondent to hisformer job and placed under another foreman, Rhodes.We find thatthe respondent assigned Roberts to the undesirable work because ofhis union membership and activity.In August 1940, Charles D. McCarty began to wear his union buttonto work.McCarty testified without contradiction to the followingconversation and the results thereof :I [McCarty] was approached by Ira Welt [his foreman] andhe was wearing a Willkie button. I asked him why he didn'tget a good button instead of a Willkie button.He noticed my5 Roberts testified further, and without contradiction, thatShe [his sister] said that the foreman[Clarence Humes] came to her and talkedto her for about two hours, her department headShe said that he told her thathe [Roberts]was at the head of a bunch of men trying to organize the place.Hesaid that he didn't know what would be gained in it for me."If we could do any-thing for the man or give him a better job we would do it."He wanted her toocome to me and tell me that . . .'` GA(PEIS RUBBERCOMPANY431[union] button and came over and examined it very closely.Without making any comment whatsoever he left immediately andthat was the end of the incident for that day.Q.What happened the next day?A. The next day I was notified that George McLaughlin wouldtake over the banbury [the machine McCarty was operating].Q.What did you do?A. I was immediately put to work on odd jobs-the worstjobs in the mill room-sweeping, bailing sacks, and general flunkywork. It was very clear to everybody in there that I was put onthose jobs because I was a Union man.We find that McCarty was thus discriminated against because ofhis union membership and activity.In January 1941, Louis Novak, who worked in the fan-belt depart-ment, met Personnel Manager Brown in the personnel office.Novaktestified without contradiction that Brown fingered the union stewardbutton Novak was wearing and remarked, "You too." Brown thenasked Novak how many favors he had received from the respondentand how many of his brothers were working for it. The day afterthis episode Charles Vickers, foreman in Novak's department, beganto criticize his work.He told Novak that his rates were low andthat he was getting behind in his work.Thereafter Novak-was crit-ically watched and rotated on the undersirable e-graveyard shift morefrequently than the other men in his department.The respondent(lid not attempt to explain these assignments.We find that this treat-ment accorded Novak was directly attributable to the respondent'shostility toward the Union.Clyde Rhoden joined the Union in January 1941, and began wear-ing his union button to work about February 1.A few days laterhe was summoned to the office of his foreman, Wingo.Rhoden testi-fied without contradiction that Wingo stated :That I wasn't the boy I used to be around here; that it seemedlike I had lost my attitude.He said that they could usually helpa fellow until he lost his attitude around there and then therewasn't milch they could do for me.Wingo did not offer any explanation of these statements.Upon theentire record, we find, as did the Trial Examiner, that the "attitude"Wingo referred to was Rhoden's attitude toward self-organization,disclosed by his joining the Union.Pawling, temporary strawboss in the tire-inspection department,testified without contradiction that on February 11, 1941, ForemanBlake told him that the Union had made of Akron, Ohio, a ghostcity and that if "the Union ever got into the Gates Rubber Company 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would have to shut their, doors because they couldn't afford topay union wages."During the lunch period and after working hours Novak was activein soliciting fellow employees to join the Union. In the latter partof April 1941, Foreman Vickers told him that he knew about theseactivities and warned him to discontinue them.James McFarland joined the Union about April 1941.He testifiedwithout contradiction that on May 9, 1941, Foreman Vickers stoppedhim on the way to the locker room and engaged in the following con-versation :"Well, he [Vickers] asked me if I liked to work at Gates. Isaid, "Yes."He said, "Do you appreciate your job?"I told him, "Yes, I appreciate my job."He said, "Well, how about showing it?"Well, at first I didn't catch on to what he was talking about.He kept repeating about my showing my appreciation andfinally it struck me that he was talking about the Union. Isaid, "Do you mean about the Union?"He said, "Yes."He said, "If I was you I would watch out.You just keep it up and see what happens."We find, as did the Trial Examiner, that the respondent, by itsentire course of conduct as shown by warning Roberts not to jointhe Union ; by questioning Campbell about attending a union meet-ing; by threatening that union members would be laid off first in thoevent of a lay-off; by requiring applicants for employment to statetheir union membership; by making anti-union talks at the classesconducted by it; by threatening that employees would lose their vaca-tions with pay, holidays with pay, and other benefits if, the plantwere organized; by questioning employees about union membership;by threatening employees with discharge if they joined the Union;bywarning employees to cease organizational activities for theUnion; by discriminatory assignment of work to employees who wereunion members; and by other anti-union acts and statements setforth herein, has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.B. Discrimination in regard to, hire and tenure of employment1.Frank Samuelson,The complaint alleged that the respondent discriminatorily re-fused to reemploy Frank Samuelson.Samuelson was employed by the respondent in December 1936.Hejoined the Union in about July 1937 when the Union was making GATE,IRUBBERCOMPANY433itsfirst drive to organize the respondent's plant.Shortly after hebecame a member, Foreman Vicker,, asked him if he had joined theUnion and he admitted that he had. During his employment Samuel-son had worked on all the various jobs in the wrapped-hose depart-ment.His starting wage was between 35 and 40 cents an hour. ByOctober 1937 his wages had been increased to 59 cents an hour aTa result of general increases given to all satisfactory employees.Samuelson and Albert Graff voluntarily quit their employmentwith the. respondent in October 1937 to go into private business.Their business venture was a failure. In about November 1939,Samuelson applied for work at the respondent's personnel office.Although at that time men were being hired to work in the wrapped-hosedepartment,PersonnelManager Brown refused to acceptSamuelson's application.Brown told him that he would never bereemployed by the respondent because Phillip Lasher, foreman inthe wrapped-hose department, did not want him.Brown concludedthe interview by telling Samuelson to seek a job elsewhere.A fewdays later Samuelson told Lasher what Brown had said. Samuelsontestified without contradiction that Lasher said :I can't understand it because . . . your work was satisfactorywhile you worked there and I would be glad to take you backif the company could hire you.Samuelson renewed his attempts to secure employment with therespondent in July 1940.On this occasion he talked to Smith, as-sistant to Brown, who told him to fill out another application cardbecause the respondent was hiring men. Smith further suggested thatSamuelson keep in touch with the personnel office from time to time.A week or two later Samuelson left Denver and secured employmentin a coal mine.Samuelson applied at the respondent's personnel office twice in No-vember 1940.On the first occasion Smith told him that Brown wastoo busy to see him. Samuelson testified without contradiction thaton that evening he talked to Lasher, who told him that he, Lasher,expected to rehire Samuelson to succeed the operator of the wrappingmachine, who was going to quit.Lasher cautioned Samuelson toverify the fact that his application for work was on files The.next daySamuelson called on Smith who, after checking the records, assuredhim that his application was on file and showed Samuelson his card.During the remainder of the week Samuelson waited for a call tocome to work which Lasher had indicated would be forthcoming.However, he was not called.Early the next week Samuelson tele-phoned Lasher and asked why the respondent had not notified him° The respondent periodically destroys accumulated applications455771-42-vol 40-28 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDto report for work. Samuelson testified further, without contradic-tion, that Lasher told him, "There seems to be some difficulty or some-thingwrong-some difference between you and the company."Samuelson asked, "What do you mean?" and Lasher replied, "Well, itseems as they still have it in for you because you joined the Unionwhile you worked out there." 7Samuelson testified further that in thelatter part of December 1939 he met Robert Davis, a shift foreman inLasher's department, at a dance and that Davis told him also that therespondent's refusalto reemploy him was based on his, Samuelson's,union activity.Davis denied on the witness stand that he made sucha statement.Upon the entire record, we credit Samuelson's testimonyOn about December 11, Samuelson succeeded in seeing Brown, andasked him for work. Brown pleaded ignorance of the fact that Sam-uelson had been seeking work and inquired if there was anythingwrong with his record. Samuelson said that he had been told thatthe respondent resented his having joined the Union. Brown assuredSamuelson that he had been misinformed and that the respondent didnot "hold anything against Union people."He examined Samuel-son's employment card and remarked that it was "a fine record."Samuelson informed Brown that Lasher and Davis had told him thatthe respondent "had it in for him" because of his union membership.Brown called Lasher and Davis to the office; and both of them deniedSamuelson's statements."Lasher admitted, in Brown's office, thatSamuelson "used to be a pretty good guy;" but said that he did notknow what to think of him since "he started the discrimination chargesagainst the company." 9 Before the interview terminated, Brown sug-gested to Samuelson that in view of what had occurred he probablywould not wish to return. Samuelson at first agreed with him, butwhen Brown, Lasher, and Davis stated that he would be treated likeany other employee, he said that he would return to work if given the.opportunity.Samuelson's testimony with regard to this conference,upon which the foregoing findings are based, is undisputed.Samuelson again called on Brown on December 19. At his requestBrown gave him a letter of recommendation to the effect that whilein the respondent's employment his work had been satisfactory.After receiving the letter Samuelson again asked Brown for employ-ment, but his request was denied.Graff, who was not a member of the Union, was rehired by therespondent about a month and a half after he "really tried hard toAlthoughLasher denied this statement at thr conference with Brown on December 11,referred to below,he did not make such a denial at the hearing herein8 See footnote 7,supra9 Samuelson did not file a charge with the Board until about December 18, 1940,but priorto that time he had talked with a Board representative concerning his attempts to secureemployment with the respondent. .GATEI8 RUBBERCOMPANY435get on.". Furthermore, it was the respondent's usual policy to rehireformer employees if there was work available for them.The onlyreason assigned by the respondent at the hearing, for refusing to re-hire Samuelson was the unexplained statement of Personnel DirectorBrown that Foreman Lasher was opposed to rehiring him 10In view of the respondent's hostility to the Union, its knowledgethat Samuelsonhad been one of the first to join, the admissions madeto Samuelsonby Lasher and Davis that he was not being rehired be-cause of hisunion activity, and the other circumstances set forthabove, wefind, as did the Trial Examiner, that the respondent re-fusedto rehire Samuelson in November 1939 and thereafter becauseof his unionmembership and activities.By thus discriminating inregard to Samuelson's hire and tenure ofemployment, the respond-ent discouragedmembership in the Union, and interfered with, re-strained,and coercedits employees in the exercise of the rights -guar-anteed inSection 7 of the Act.""2. Irvin LarsonThe complaint alleged that the respondent discriminatorily re-fused to reinstate Irvin Larson.Larson entered the respondent's employment on May 11, 1939, at40 cents an hour. In October 1939 he was transferred to the tire-inspection department. In that department his wages were increasedto 55 cents an hour and a bonus, the maximum rate paid in the de-partment.Foreman Tanner testified that Larson was a good worker.Larson joined the Union in July 1940, and was an active member.He was the only man in his department who wore a union buttonatwork.He testified without contradiction that Brown had seenhim-sign up another employee, and that other supervisors had seenhim distributing union handbills outside the plant.During the latter part of August 1940, the respondent was reduc-ing its force in the tire-inspection department.Larson testified thaton August 29, 1940, he asked Tanner to be permitted to take the lay-off scheduled for another employee, Cook, because he, Larson, couldwork at an airport in Denver and learn to fly; that Tanner refusedhis request but told Iiim that if' he would quit, his service record withthe respondent would not be broken, provided that he returned to"In its briefthe respondentassertsthat it refused to rehireSamuelson because of his"temperament,his habits,his drinking and his frequent fusses with foremen . "However,there is no evidence as, to these matters and they were never given to Samuelson asreasons for not rehiring himn Phelps Dodge Corporationv.N. L R. B.,313 U. S. 177 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork within 6 months; 12 that he took this offer under advisement;and that when Tanner came to him the next day and renewed theoffer, he accepted it.Tanner denied that he had any such conversations or understand-ing with Larson, and testified that 'Larson, without any previousnotice, abruptly quit his job at the end of his shift on August 30;that when he asked Larson why he was quitting, Larson told himthat he was doing so because he did not like his work and was goingto work at the airport the following morning on a job which offeredbetter opportunities and which would prevent his being drafted intothe Army.The termination report which Tanner and Larson signed statedthat Larson had quit of his own accord to accept other employment;and that Tanner would reemploy him. If Larson had quit his jobunder the untoward circumstances claimed by Tanner, the latterwould hardly have stated on the termination report that he wouldrehireLarson.Tanner testified that he made this statement inLarson's presence on August 30; that he changed his mind a fewdays later ; and that he decided, after talking with his shift foreman,that he would not rehire Larson. Such decision was never com-municated to Larson.Under the respondent's rules, if Larson had not quit on Friday,August 30, he would have been entitled to receive his wages forthe following Monday, which was Labor Day.13When Larson fin-ished his shift on August 30 and was in Tanner's office, he raisedthe question of his being paid for Labor Day. Tanner agreed thathe would be paid. Apparently this agreement was reached afterthe termination report had been made out to show Larson had quiton August 30, because a line is drawn through that date and Sep-tember 2 is substituted.In order to grant Larson this favor, Tannerhad to show on the report that Larson was an employee of therespondent on September 2, although he knew Larson was going towork for another employer on August 31. Such conduct of Tannerimpeaches his testimony as to the circumstances under which Larsonquit the respondent's employment and shows, contrary 'to Tanner'sclaim, that Larson did not quit abruptly.Upon the entire record, we credit the testimony of Larson, as didthe Trial Examiner, and find that he left the respondent's employ-ment under the circumstances which he described.12Under the respondent's published rules, if-Larson was laid off,his service record wouldbe unbroken upon his return to work within 6 months, because he had worked for the re-spondent for mole than a year.IfLarson had quit without the agreement he claimedTanner made with him,he would have returned as a new employee.13August 30 fell on a Friday. The production departments of the plant then operatedon a 5-day week, so production operations were not resumed until Tuesday,September 3. GAFTEIS RUBBER COMPANY437On November 23, 1940, Larson went to the respondent's plant andfilled out a special card used by the respondent in the case of oldemployees who were seeking reemployment.He talked to Tanneron the plant telephone, and testified that when he told Tanner thathe would like to go back to work, Tanner replied that he would callhim when there was an opening. Tanner's version of the conver-sation was that Larson asked if there was an opening for him, thathe replied in the negative, and that he refused to grant Larson apersonal interview.Upon the entire record, we find, as did the TrialExaminer, that Larson's version of what was said is the correct one.From about December 1, 1940, to about March 16, 1941, Larsonvisited the respondent's employment office an average of two or threetimes a week without success.On about January 31 he secured hisfirst interview with Personnel Manager Brown.He told Brown thathe, was anxious to get back to work before his 6 months were upand thus preserve his seniority.Brown replied, "you lost that whenyou quit."When Larson explained his agreement with Tanner,Brown told him that Tanner did not have authority to make suchan agreement.14Grant Pawling, part-time strawboss in the tire-inspection depart-ment, testified without contradiction that the respondent put at least12 individuals to work in this department between December 7, 1940,and April 28, 1941, 3 of them former employees who had quit and losttheir seniority'15 and 7 of them new, employees.16His further uncon-tradicted testimony is that none of these 12 persons was a member ofthe Union at the time he was hired. On no occasion, on the other hand,did the respondent offer Larson any reason for its refusal to reinstatehim.Likewise the, respondent made no attempt at the hearing toexplain its failure to reemploy him.In view of the respondent's hostility to the Union, Larson beingthe only employee in his department who wore a union button, thecircumstances under which he left the respondent's employment, Tan-ner's judgment that he was a desirable employee, and the fact that therespondent hired less experienced, non-union persons to work in Lar-son's department while not explaining why it did not,rehire Larson,we find, as did the Trial Examiner, that Larson was refused reinstate-ment because of his union membership and activity. By thus refusingto reinstate Larson, the respondent discriminated in regard to his hireand tenure of employment, and thereby discouraged-membership inthe Union and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.ll14We need not, and accordingly do not, decide whether Tanner had such authority.'b Seifert,Simmons, and Guerin10Marlett, Slusher, Sheve, House, Evans, Buckles, and Anger. 438DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Charles D. McCartyThe-complaint alleged that the respondent discriminatorily-dis-charged McCarty on about January 20, 1941.,McCarty was employed by the respondentas an unskilled worker inthe millroom from December 1938 until his discharge on January 20,1941.During this period he worked at various jobs in that depart-ment and his hourly wage was gradually increased from 40 to 6dcents.The millroom in the respondent's plant is about 600 by 300 feet.It contains some 30 or 40 mills, mixers, and calenders used to breakdown, mix, and refine rubber compounds and rubber, and to plasticaterubber.Approximately 150 workers are employed in this room, manyof whom feed material to, and remove products from, such machines.The machinery in the millroom is dangerous and there have been someserious accidents in that room.In August 1940, McCarty began to wear his union button to work.Immediately following this, McCarty was assigned "the wost jobs iiithe millroom-sweeping, bailing sacks, and general flunkey work."'As found above, McCarty was accorded this discriminatory treat-ment because of hisunionmembership and activity.On Monday, January 6, -1941, McCarty and MatthewDickman, alsoa millroom employee, went to work with signs on the front and back of-their sweat shirts, which they wore outside the bibs of their overalls.The signs on McCarty's shirt were made with indelibleink in lettersabout 2 inches in height.The sign on the front read, "C. I. 0.-Join."On the back of the shirt appeared the words, "Don't be aCoward. Join the U. R. W. A." 17Upon seeing the signs worn by McCarty and Dickman, Shift Fore-man Berry reported them directly to Superintendent,Bosley.18Bosley went to the millroom and inspected the sign on the back ofMcCarty's shirt.According to McCarty, Bosley said, "I wish youwouldn't wear that shirt.We don't like it"; and McCarty replied,"I know damned well you don't like it," whereuponBosley said,"Now, we don't want any trouble with you fellows.You go ondownstairs and change your shirt, and there will be nothing saidabout it.18According to Bosley, he told McCarty that the shirt was11McCartytestified that in December 1940 he worked with a sign on the back of hissweat shirt reading,"Join the C I O " The lettering was made with chalk and the evidenceis not clear as to just how prominent the sign was.McCarty further testified that he con-tinued to wear this shirt at work until up to and including the first week in January 1941without objection from the"respondent and without protest from any fellow workers.McCartytestified that he substituted the "Don't be a Coward" shirt on January 6 becausehe decided that he"needed a better sign "ss Barry's immediate supervisor was Department Foreman Bradtke.19Dickman promptly substituted a shirt without a sign on it when he was told to do soby Bosley. GATES RUBBERCOMPANY439a safety hazard because it would attract the attention of people whowalked through the room and they might get hurt, and that theshift foreman had reported that some of the employees had objectedto being called a coward.During all the time McCarty wore theshirt in question there were but five complaints about it registeredwithBarry by millroom employees.20All such complaints were madeto him after Bosley talked to McCarty on January 6.McCarty, whothe Trial Examiner found was a frank witness,testified that the onlyexplanation Bosley made to him was that'he did not like the -shirt.We reject, as' did the Trial Examiner, Bosley's testimony that heexplained to McCarty that he objected to the shirt as a safety hazard.McCarty told Bosley that he did not have another shirt in hislocker.Bosley told him that he could go home and change his shirton company time.McCarty left the plant but, instead of going home,he went to the office of the Union "for instructions."Later he inter-viewed the Regional Director of the Board, who told him to go backto work.After an absence of between 2 to 4 hours,21McCarty re-turned to the plant wearing the same shirt,which was then tuckedunder the bib of his overalls.Barry called Earl Fischer,night super-intendent.,McCarty told Fischer that because his wife was ill hedid not have another shirt, and that Fischer must decide whether heshould resume work.Fischer then told McCarty that it was againstthe respondent's policy "to allow signs to be worn on anyone's back" 22because such signs were a "safety hazard."However, Fischer per-mittedMcCarty to finish out his shift after warning'him that hewould be discharged if he wore the shirt again.The next day McCarty arrived at the plant about an hour beforehis shift started.He spent that time talking with Bosley in thelatter's office.McCarty complained to Bosley that the respondenthad neglectedto keep safety devices in working order in the millroomand that the Safety Council was not functioning in that department.He submitted to Bosley,a 3-page article dealing with these matters.The article also mentioned a fatal accident which had occurred in themillroom about April 1940:McCarty told Bosley that he proposedto publish the article.23However,-McCarty destroyed the article inBosley's presence,after Bosley had made a copy of it.McCartyasked Bosley whether he had changed his mind about his, McCarty's,20 Itappears that the men complained of the implications of cowardice in the messagelettered on the shirtn Accordin z to Barry, McCarty was away from the plant on this occasionfor 4 hours.22 Prior to January 1941, several employees in the millroom were permitted without objec-tion to wear shirts or frocks on the back of which appearedsigns,usually the name of aformer employer.23McCarty testified that he had intended to'print it in the Progress News, a plant news-paper. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDwearing the shirt with the sign.Bosley said that he had not, and thatMcCarty would be discharged if he wore the shirt so that the signcould be read.After leaving Bosley's office, McCarty went on shift wearing theshirt in question under the bib of his overalls.McCarty testified thatabout an hour later Bosley approached him while he was working andaccused him of "double-crossing", him by wearing the shirt again; '1that he denied the accusation and told Bosley that as the shirt wasunder the bib, he did not see why there should be any "commotion"about it; 25 that Bosley asked how long it would take him to changeshirts; that he replied that he "could get the job done by the end ofthe week . . . ," and that thereupon Bosley said, "Aw, hell !" andwalked away.Bosley testified that McCarty told him during thisconversation that his wife was ill and his other shirts were in thelaundry, and that he, Bosley, gave him permission then to wear theshirt with the signs under the bib of his overalls until pay day, whichwas the following Thursday, when McCarty could get another shirt.McCarty continued to wear the shirt through Friday without furtherobjection from the respondent.We credit, as did the Trial Examiner,McCarty's version of the above colloquy between him and Bosley.Beginning on January 13 and during the following week, McCartywore a shirt without any signs. On Thursday or Friday of that weekhe received a note from Bosley which read : "Thanks for your SafetySuggestions.I will follow thru on', them."This referred to thearticle on safety conditions and to the talk McCarty had with Bosleyin the latter's office on January 8.On Monday, January 20, McCarty again wore the "Don't be aCoward" shirt.The lettering had been dimmed by laundering and hewore it under the bib of his overalls.McCarty testified that he worethis shirt because his other two shirts were being laundered.He hadbeen working about 2 hours when Fischer sent him home and toldhim to return the next morning to see Brown.McCarty reported to Brown the next morning. During this inter-view McCarty denied that he had breached any agreement by wearingthe shirt the day before.Brown attempted to persuade him to seek ajob elsewhere.McCarty asked whether he was "being discharged forwearing signs on my shirt?" and Brown replied in the affirmative.'McCarty remarked that he had expected to be discharged if he worethe shirt again "because I had been ridden in there ever since I joinedthe Union, and I expected it any day." The record does not disclosewhat answer, if any, Brown made to this remark.McCarty then''tiBosley claimedthatMcCartyhad agreed the day before to discontinue wearing theshirt.15As thus worn only the letters "DON-A COW-D" were visible GATE;Si 'RUBBERCOMPANY441asked for his check and waited until it was made out.With his checkhe received a termination notice stating that he was discharged onJanuary 21, 1941, "for unsafe practices."On January 22, McCarty applied to Brown forreinstatement.Brown refused on the ground that it would not "be wise" to put himback to work.'The respondent contends that it discharged McCarty because hiswearing the shirt with the signs constituted a "safety hazard" 'and"insubordination."We reject this contention, however, as did theTrial Examiner, for the followingreasons :The respondent permittedMcCarty to wear the shirt at work on January 6, 7, 8, 9, 10,and 20 26Moreover, the signs related to union activity, and the respondent hadin other respects displayed its hostility to, and its readiness to dis-criminate because of, such activity.Thus, on a prior occasion therespondent had discriminated against McCarty by assigning him toundesirable tasks because he had worna unionbutton.AlthoughMcCarty's wearing the shirt on January 21, might be deemedin viola-tion' of orders, he sought to comply therewith by covering the signswith his overalls.Under thesecircumstancesand upon the entirerecord, we find that_the respondent discharged McCartyon January21, 1941, not because his sweater created a safetyhazard or becausehe had violated an order, but because the respondent was opposed tounion membership and activity.By thus discharging McCarty, therespondent discriminated in regard to his hire and tenure of employ-ment, and thereby discouraged membership in the Unionand inter-fered with, restrained, and coerced its' employees in theexercise ofthe rights guaranteed in Section 7 of the Act.4.Clyde RhodenThe complaint alleged that Rhoden was discriminatorily dischargedon about March 3, 1941.Rhoden was hired by the respondent in the early part of June 1940.He worked in the stockroom under Foreman Wingo, who, as supervisorof both the tire and accessory stockrooms, assigned a more or lesspermanent crew to each room to fill orders, and in addition used otheremployees interchangeably to.fill orders and do other work as required.Rhoden was in the latter group.When first hired, he hauled andsorted stock in each room.He was later assigned to filling accessoryorders.In the summer or early fall of 1940 he was assigned to fillingtire orders under Strawboss Jessen.Wingo testified that Rhoden' 20 The respondent's brief urges that Bosley dial not discharge McCarty on January 7because Bosley "was very careful and cautious."But even if Bosley felt that caution inhandling McCarty was paramount to the safety of other employees, he could neverthelesshave refused to permit him to work when he wore the shirt in question. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas thus assigned because he had made "Quite a few errors" and mis-takes in handling accessory orders and also because errors in fillingthe tire orders could be caught by the shipping department.Wingo'stestimony was substantially supported by that of Jessen and Koehrer,the assistant foreman.Wingo testified that a short time later, be-cause of Jessen's complaints that Rhoden made too many mistakes infilling tire orders, he reassigned him to the accessory stockroom to domiscellaneous jobs "where he couldn't make too many errors."Onabout December 1, 1940, according to Wingo's further testimony, heagain assigned Rhoden to filling accessory orders, because he felt thatby that time Rhoden had worked in the accessory stockroom longenough to be familiar with it and to be able to fill orders without toomany errors.Rhoden joined the Union in January 1941, and began wearing hisunion button to work on about February 1.A few days later he wassummoned to Wingo's office and told that his "attitude" had changedand that once a "fellow had lost his attitude there wasn't much" therespondent "could do for him."As found above, the "attitude" re-ferred to by Wingo related to Rhoden's union membership.Follow-ing this conversation, however, Rhoden was again transferred toanother section.On March 3, 1941, the respondent received a telegram from a cus-tomer which read as follows :Order 4203 just received and two ten-foot gasoline hose shippedinstead of one 20-foot . . .This is the third time we have or-dered this.Please ship 20 foot one piece with couplings.Wingo's uncontradicted testimony is that the error referred to in thetelegram was Rhoden's.Following receipt of the telegram Wingocame to Ellsworth, superintendent of the stockroom, and discussedthe unsatisfactory work of Rhoden.Ellsworth consulted Denman,`factory superintendent, who was a member of the respondent's com-mittee on employee discharges.Denman individually authorized thetermination of Rhoden's employment, but did not consult the com-mittee."Ellsworth then told Wingo to discharge Rhoden; where=upon on March 3, 1941, Wingo called Rhoden to his office and dis-charged him.The respondent conceded that all order fillers made some mistakes,but contended that Rhoden was discharged because he was a "chronicerror maker."On the occasion of discharging Rhoden, Wingo ex-27 Superintendent Bosley testified that about June 1940, the respondent established a com=mittee of three,composed of ranking sppervisors,to whom a proposed discharge should bereferred and approved before it could be'effective.Bosley explained that the committeewas established to prevent an employee from being discharged for union activities. Itappears that such a committee functioned only sporadically, if at all. e.-I"GATES 'RUBBER COMPANY443plained- to Ellsworth how he had used Rhoden to fill orders foraccessories and tires, and produced for his inspection company rec-ords showing that between, October 17, 1940, and March 3, 1941,Rhoden had made 18 mistakes in filling orders.Ellsworth testifiedthat after checking the 18 mistakes it was his "firm conviction" thatRhoden was a "chronic error maker" and told Wingo to dischargehim.An examination of the 18 mistakes shows that 5 were calledto the attention of the respondent by customers in October, 3 inNovember, 3 in December 1940, 5 in January, 1 on February 6, and1 on March 3, 1941.Wingo and Koehrer testified without contra-diction that Rhoden committed five times as many errors as theother employees in his department. In addition to these 18 mistakesthere were numerous other errors committed by Rhoden and of whichno written record was kept.Rhoden readily admitted on the wit-ness stand that he made mistakes in filling orders, that Wingo haddiscussed them with him, and that the respondent had treated himfairly.According to Personnel Manager Brown, it was the policy of therespondent to transfer an employee to work to which he was fittedrather than discharge him, if the employee ,was a willing worker andhad a satisfactory attitude.While Rhoden was not transferred toentirely new work or to another division of the respondent's plant,there is ample evidence that during the 9 months in which he workedfor the respondent Rhoden was shifted from job to job within therespondent's large stockroom in an effort to find a task suited to hisabilities.Rhoden's last transfer took place after the anti-unionstatement made to him by Wingo.-While the matter is not free from doubt, we find upon the entirerecord, that the respondent did not discriminate with respect to thehire and tenure of employment of Rhoden.5.Cal F. Stuchlick-The complaint alleged that the respondent, by assigning Cal F.Stuchlick to low-paid work in the fall of 1940, by laying him off fromJanuary 10 to January 22, 1941, and by assigning him thereafteragain to low-paid work, discriminated in regard to the hire andtenure of his employment.Stuchlick entered the respondent's employment in November 1938,and worked continuously on the refinery line as a mill operator or aswarm-up man on a tuber mill until August 5, 1940, when he was laidoff because of a reduction in force.During this period Stuchlick'shourly rate had increased from 40 cents to 56 cents. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDkTwo days later, on August 7, Brown, who is superintendent of thereclaim department, as well as personnel manager, recalled Stuchlickto the plant because, as Brown testified, he found from company rec-ords that Stuchlick had several months' experience in mill operations.He interrogated Stuchlick concerning such operations.Brown testi-fied that he concluded from Stuchlick's answers that he was qualifiedfor a "try out," and decided to give him "another chance" to "makegood."Stuchlick Was put to work at 56 cents an hour plus a bonusas strainer operator in the reclaim department.On September 4,after about 2 weeks on this job, one of the three refinery lines in thereclaim department was shut down for repairs.The employees werereassigned to work on the remaining two refinery lines during theshut-down.In this reassignment Stuchlick was eliminated asstrainer operator because he lacked departmental seniority.RalphWhite, his foreman, gave him the option of being laid off or of sortingtubes at 50 cents an hour while the line was being repaired. Stuck=lick elected to sort tubes.A substantial number of the millroom employees had joined theUnion and wore their union buttons at work. - Stuchlick did not jointhe Union until sometime after August 5, 1940.On September 18,following Stuchlick's affiliation with the Union, Brown and Stuch-lick discussed the latter's union membership.Stuchlick testified asfollows about this conversation :I was cleaning up around the watering tank.He [Brown]came up to me and said, "How are -you doing?" I said, "Allright."He' said, "What about this Union?" T said, "We havea representative that can answer your questions better, if youhave any, than I." _ He said, "What I mean is this : Why didyou join the Union?" I said, "I think that the Gates employeesneed a little more protection than they are getting from thecompany."He said, "If I knew that was the way you were feel-ing about it I wouldn't have put you'back to work.What areyou going to do, go to the company or to the Union." I lookedat him and said, "I.am a Union man."He said, "You know itwouldn't hurt Mr. Gates to close this plant down," and he then.pointed to himself and said, "But it would hurt me. I wouldbe out of job."That was the end of the conversation.Brown denied having such a conversation with Stuchlick.He testi-fied that on September 4-a date of which he was certain because as hetestified, he made a note of it as soon as he went back to his office-he was inspecting some equipment in the reclaim department whereStuchlick was sweeping, and asked him how he was getting along.Brown testified that Stuchlick answered, "All right.Mr. Brown,N iGATES RUBBER COMPANY445I want to give you notice that I joined the Union."We consider,volunteered to Brown the information about his union membership,and we find, as did the Trial Examiner, that the conversation tookplace as testified to by Stuchlick.On December 24, the repaired line resumed operation. Stuchlick,however, was not restored to his former position of strainer operatorbut was required to continue to sort tubes and to perform other mis-cellaneousand temporary work.When sorting tubes, he was paid 6cents an hour less than he had received as strainer operator.His in-come was further reduced an average of $3 a week because as a tubesorter he did not share in any group bonus such as he had partici-pated in as straineroperator.2$Brown sought to justify the failure to put Stuchlick back asstraineroperator on and after December 24 on two grounds : (1)Stuchlick's employment on August 7 was temporary and only for aprobationary period; and (2) the probationary period expired onSeptember 4 and Stuchlick had not "made good" as strainer operator.Brown, however, admitted that he called Stuchlick to the plant onAugust 7, 2 days after he had been laid off and rehired him to workin the reclaim department when there was no job open in that de-partment.He instructed Foreman White to make an opening in thedepartment for him as an experienced milling-machine operator. Inorder to comply with Brown's instruction, it was necessary for Whiteto demote- another employee, Bergano, froln strainer operator to tubesorter, although Bergano's work, according to White and StrawbossClaiborn, had been 'entirely satisfactory.In his testimony Foreman White first implied that on December24, when the repaired refinery line resumed operation, he hired a newemployee to operate the strainer at 40 cents an hour because Stuch-lick had been paid 56 cents an hour. But upon cross-examination headmitted that Bergano, the employee who was displaced by Stuch-lick,was again given the assignment as strainer operator, was paid59 cents, and has since been raised to 64 cents.He therefore con-ceded that the change was not prompted ' by economy.Thus dis-credited,White sought to establish imperfections'in Stuchlick's,workwhile he operated the strainer. -White testified, and was substan-tially supported by Claiborn, "head mill man" on the refinery line,that the-main fault with Stuchlick's work was that he did not prop-28During the spring of 1941 Stuchlick'sweekly Ragewas increased on some four occa-sions by working 6 days a week as opposed to the customary 5-day week upon which therespondent operatedThe respondent contended that it offered Stuchlick various otherlobs after his transfer, on some of nhlch he would have been paid more than'formerly, but-Stuchlick,turned down these lobs for various reasons, such as.that the work was dirty; un-pleasant,outdoors,or seasonal. 446DECISIONSOF NATIONALLABOR RELATION'S BOARDerly control the heat or satisfactorily regulate the rolls of the mixermills.According to the respondent's testimony, either the mill oper-,ator or the strainer operator might control the heat and regulate therolls of the mill.White stated that the strainer operator usuallydid it because the product was fed to the strainer. Stuchlick testifiedthat his duties as strainer operator consisted of carrying stock fromone mill to the other and then removing and feeding such stock to-the strainer, the operation of which he controled by means of a pushbutton, and that it was not his duty .to control the heat or regulate,the rolls.We find, as did the Trial Examiner, that it was Claiborn's,responsibility to see that the heat was properly regulated and the,rolls properly adjusted.29White also testified that Stuchlick wasunsatisfactory because he did not clean the strainer properly.Clai-born, however,.did not corroborate White in this respect, but testifiedthat Stuchlick was too slow in removing and cleaning the strainer..The respondent offered no examples of Stuchlick's failure to cleanthe strainer or of his procrastination in this work.We find that therespondent's testimony in this regard was unconvincing.Moreover,the respondent's witnesses did not contend that Stuchlick's attentionwas called to his alleged failure to clean the strainer or his delay inso doing. It appears, furthermore, that after the refinery line re-_sumed operation on December 24, several new men were hired forvarious jobs on the line, and that some of these were jobs whichStuchlick had previously performed.White, who admitted that lie knew Stuchlick was a union memberbecause he had seen him wearing a union button, sought to explainStuchlick did not "work well with a group" and that he did not"cooperate" with the other employees.However, White offered noexamples of Stuchlick's failure to cooperate or wherein he failed to"work well with a group."We find, as did the Trial Examiner, thathis testimony in this regard was vague and unconvincing.In the light of- the established union hostility of the respondent,Brown's admission to Stuchlick on September 18, that he was pre-pared to discriminate against Stuchlick because of Stuchlick's unionmembership, and the inconsistent and weak attempt of the respondentto explain away its course of conduct in regard to Stuchlick, we find,as did the Trial Examiner, that the respondent refused to restoreStuchlick to his former position as strainer operator on December24, 1940, because of his union membership and activity.. By thus-refusing to restore Stuchlick to his former position, the respondentdiscriminated in regard to his hire and tenure of employment; and29 It was conceded by the respondent that Stuchlick did not damage any machinery orstock. GATES RUBBERCOMPANY447thereby discouraged membership in the Union and interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.6.Jake RommelThe complaint alleged that the respondent discriminatorily refusedto promote Jake Rommel in December 1940 to the position of calenderoperator.The Trial Examiner found, however, that he was not discriminatedagainst, and no exception has been taken to this finding.Upon theentire record, we concur in the Trial Examiner's finding.We shalltherefore dismiss the complaint with respectto Rommel.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with its operations described in Section ' Iabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor dis-putes burdening `and obstructing commerce and the free flow' ofcommerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and to take affirma-tive action designated to effectuate the policies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of Frank Samuelson, Irvin Larson,Charles D. McCarty, and Cal F. Stuchlick because of their unionmembership and activity.To effectuate the policies of the Act, weshall order the respondent to offer to Irvin Larson, Charles D. Mc-Carty, and Cal ' Stuchlick immediate and full reinstatement totheir former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges, and offer immediateemployment to Frank Samuelson in the position to which he wouldhave been assigned in November 1939, absent the respondent's discrimi-nation, or a substantially equivalent position, without prejudice to hisseniority and other rights'and privileges, and to make them whole-forany loss of pay they may have'suffered by reason of the respondent'sdiscrimination by payment to each of them of a sum of money equalto the amount he would normally have earned as wages from the date 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the discrimination to the date of the offer of reinstatement, less hisnet earnings during such period.30Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONSOF LAW1.United Rubber Workers of America, Local No. 154, affiliatedwith the Congress of Industrial Organizations, is a labor organization,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Frank Samuelson, Irvin Larson, Charles D. McCarty, andCal F. Stuchlick, and thereby discouraging membership in UnitedRubber Workers of America, Local No. 154, affiliated with the Con-gress of Industrial Organizations, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7).of the Act.5.The respondent has not engaged in unfair labor practices, within-the meaning of Section 8 (3) of the Act, with respect to Clyde Rhodenand Jake Rommel.ORDERUpon the basis of the above findings of fact and conclusions of law,,and pursuant to Section 10 (c) of the National Labor Relations Act,,the National Labor Relations Board hereby orders that the respondent,G'ates Rubber Company, Denver, Colorado, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Rubber Workers of Amer-ica, Local 154, affiliated with the Congress of Industrial Organizations,.or in any other labor organization of its employees, or in any other30By "net earnings"ismeant eai pings less expenses, such as for transportation, room,and board,incurredby anemployee in connection with obtaining work and working else-wheie than for the respondent, which would not have been incurred but for his unlawful.discrimination and the consequent necessity of his seeking employment elsewhereSeeMettei of Crossett Lumber CompanyandUnited Brotkeritood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590, 8 N. LItB 440Monies re-^eived for work performed upon Federal, State, county, municipal, or other work-reliefprotects shall be considered as earningsSeeRepublic Steel Corporationv.N. L. R. B.,311 U S. T. GATES RUBBERCOMPANY449manner discriminating in regard to their hire and tenure of employ-ment or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or- other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Irvin Larson, Charles D. McCarty, and Cal F. Stuch-lick immediate and full reinstatement to their former or substantiallyequivalent positions, and offer immediate employment to Frank Sam-uelson in the position he would have been assigned, absent the re-spondent's discrimination, without prejudice to their seniority andother rights and privileges;(b)Make whole Frank Samuelson, Irvin Larson,, Charles D: Mc-Carty, and Cal F. Stuchlick for any loss of pay-they may have sufferedby reason of the respondent's discrimination in regard to -their hireand tenure of employment by payment to each of them of a 'sum ofmoney equal to that which he normally would have earned as wagesduring the period from the date of the respondent's discrimination tothe date of the respondent's offer of reinstatement, less his net earn-ings during such period;(c)Post immediately in conspicuous places throughout its plant at'Denver, Colorado, and maintain for a period of at least sixty (G0)consecutive days from the date of posting, notices to employees stating(1) that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) and (b) of this Order;(2) that it will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order; and (3) that the respondent's employeesare free to become or remain members of United Rubber Workers ofAmerica, Local 154, affiliated with the. Congress of Industrial Organ-izations, and that the respondent will not discriminate against anyemployee because of membership or activity in that organization;(d)Notify the- Regional Director- for the Twenty-second Regionin writing within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act with respectto Clyde Rhoden and Jake Rommel.455771-42-vol. 40-29